DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 10,070,865 Black et al. (‘Black hereafter), App 13/886126
U.S. 2018/0338756 Black et al. (‘Black ‘756 hereafter), App 16/055464
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 – 6 and 8 are allowed.  
Claims 7 is canceled.
Claims 1, 5, 7 and 8 are Examiner Amended.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Timothy E. Siegel (37442) on 08/19/2021.

The application has been amended as follows: 

1. (Examiner Amended) A method of anchoring a suture into a pilot hole in bone: 
(a) providing a suture anchor structure,
wherein a circular soft wall defining a lumen, 
having a longitudinal first end and an opposed second end, 
is slidably engaged to a piece of suture material, and 
wherein a first length of said suture material extends from said first end of said wall and is threaded through said lumen from said second end, and 
a second length of said suture material extends from said second end and is threaded through said lumen from said first end; 
(b) introducing said suture anchor structure into said pilot hole so that said first length and second length of suture material extend out of said pilot hole; 
(c) pulling alternately on said first length and second length, 
thereby permitting said suture anchor structure to slide on said piece of suture material, and 
to be compacted evenly by said pulling, 
until said suture anchor is set in said pilot hole  
wherein an additional suture piece is threaded through said lumen, and 
wherein said additional piece has a first end and a second end and wherein during said method said first end is attached to a first anatomical structure and said second end is attached to a second anatomical structure. 

5. (Examiner Amended) The method of claim 4, 
wherein said first length is attached to [[an]] a further anatomical structure and said second length is attached to [[an]] a further anatomical structure. 

7. (Examiner Canceled)

8. (Examiner Amended) The method of claim [[7]] 1, 
wherein yet another suture piece is threaded through said lumen and wherein said yet additional piece has a first end and a second end and wherein during in said method said yet additional piece first end is attached to a first anatomical structure and said yet additional piece second end is attached to a second anatomical structure. 

Reasons for Allowance
Claim[s] 1 is/are allowed.   
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “wherein an additional suture piece is threaded through said lumen, and 
wherein said additional piece has a first end and a second end and wherein during said method said first end is attached to a first anatomical structure and said second end is attached to a second anatomical structure.” 
The closest prior art is as cited were ‘Black ‘756 & ‘Black.  ‘Black ‘756 & ‘Black do not teach any second anatomical structure where a second end is attached to the second anatomical structure.
Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 - 6 & 8, are also allowed because they are dependent on claim 1.  

Conclusion
Examiner encourages Applicant to fill out and submit form PTO-SB-439 to allow internet communications in accordance with 37 CFR 1.33 (MPEP 502.03).  Should the need arise to perfect applicant-proposed or examiner’s amendments, authorization for e-mail correspondence would have already been authorized and would save time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565.  The examiner can normally be reached on 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
08/19/2021